 1   SHAWN N. ANDERSON
     United States Attorney
 2   BELINDA ALCANTARA
     Assistant U.S. Attorney
 3   U.S. Department of Justice
     Sirena Plaza, Suite 500
 4   108 Hernan Cortez Avenue
     Hagåtña, Guam 96910
 5   PHONE: (671) 472-7332
     FAX: (671) 472-7334
 6   Attorneys for the United States of America

 7                             IN THE UNITED STATES DISTRICT COURT
                                   FOR THE TERRITORY OF GUAM
 8
     UNITED STATES OF AMERICA,                                    CRIMINAL CASE NO. 14-00052
 9
                                   Plaintiff,
10
                    vs.                                           MOTION TO AMEND FINAL
11                                                                ORDER OF FORFEITURE
     ZHIZHONG ZHENG,
12
                                    Defendant.
13

14           COMES NOW, the United States of America, by and through its undersigned counsel, and

15   hereby moves that the Court grant its request to amend the Final Order of Forfeiture in this action,

16   and in support states:

17           On November 20, 2018, the Court issued its Final Order of Forfeiture (“Final Order”).

18   ECF No. 66. The Final Order authorized the United States Marshals Service to deposit the

19   payments on the Money Judgment ($4,235) into the Department of Justice Asset Forfeiture Fund. 1

20   Id. However, U.S. Customs and Border Protection is the agency with final disposition authority

21   over the payments on the Money Judgment. In order for the payments to the transferred to CBP,

22   the United States requests that paragraph 3 of the Final Order be amended to read:

23
     1
24    Due to an error in the Consolidated Asset Tracking System, the United States provided the Court with a proposed
     order that erroneously reflected the U.S. Marshals Service as the agency with final disposition authority.


                                    Motion to Amend Final Order of Forfeiture - 1
 1          Pursuant to 21 U.S.C. § 853, the United States Marshals Service shall be authorized
            to issue a check in the amount of $4,235, representing the payments on the Money
 2          Judgment, to U.S. Customs and Border Protection. U.S. Customs and Border
            Protection shall be authorized to deposit the check into the Treasury Executive
 3          Office Asset Forfeiture Fund (“TEOAFF”), and the United States shall have clear
            title to such forfeited property.
 4
            WHEREFORE, the United States respectfully requests the Court to issue an Order
 5
     amending the Final Order of Forfeiture to allow the U.S Marshals Service to issue a check
 6
     representing payment on the Money Judgment to the U.S. Customs and Border Protection.
 7
            RESPECTFULLY SUBMITTED this 31st day of May, 2019.
 8

 9                                               SHAWN N. ANDERSON
                                                 United States Attorney
10                                               Districts of Guam and the NMI

11

12                                        By:           /s/ Belinda Alcantara
                                                 BELINDA ALCANTARA
13                                               Assistant U.S. Attorney
                                                 Attorney for the United States
14

15

16

17

18

19

20

21

22

23

24


                               Motion to Amend Final Order of Forfeiture - 2
